Citation Nr: 1549466	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  06-20 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than April 18, 2001, for the grant of service connection and assignment of an initial 10 percent evaluation for tinnitus, including on the basis of clear and unmistakable error (CUE) in a prior June 1994 rating decision earlier considering and denying service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1959 to May 1963.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, awarded service connection and an initial 10 percent evaluation for tinnitus effective April 18, 2001.  The Veteran is alleging entitlement to an earlier effective date for the award, including especially on the premise of CUE in a prior June 1994 decision that adjudicated, albeit denied, this same claim.

This "downstream" earlier effective date claim requires further development before being decided on appeal, however, so the Board is REMANDING this claim to the Agency of Original Jurisdiction (AOJ).


REMAND

This derivative issue was identified by the U. S. Court of Appeals for Veterans Claims (Court/CAVC) in an August 2012 Memorandum Decision and, resultantly, remanded to the Board for adjudication or an additional remand to an even lower level of review to allow for RO adjudication in the first instance.

As already alluded to, service connection for tinnitus was originally denied in a June 1994 rating decision.  In April 2001, the Veteran alleged CUE in the denial of service connection for tinnitus in that June 1994 rating decision.  The August 2003 rating decision on appeal conversely awarded service connection for tinnitus and assigned an initial 10 percent evaluation effective April 18, 2001.  In response the Veteran filed a Notice of Disagreement (NOD) in September 2003 contending that an earlier effective date was warranted for the award of service connection for tinnitus because there was CUE in the earlier June 1994 rating decision previously considering and denying this claim.

This derivative claim for an earlier effective date based on CUE in that prior decision, therefore, must be remanded to allow the AOJ to initially consider this downstream issue.  It would be potentially prejudicial to the Veteran for the Board to consider this downstream claim before the RO has had this opportunity.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, this claim is REMANDED for the following action:

1.  Provide a rating decision and/or Statement of the Case (SOC) to the Appellant-Veteran and his representative on the downstream issue of entitlement to an effective date earlier than April 18, 2001 for the grant of service connection and assignment of an initial 10 percent evaluation for tinnitus - including on the basis of CUE in the prior June 1994 rating decision earlier considering and denying service connection for tinnitus.  Also inform them that, if this decision is unfavorable, they need to complete the steps necessary to perfect an appeal of this downstream claim by also filing a timely Substantive Appeal (VA Form 9 or equivalent).

2.  If they perfect an appeal of this downstream claim, return it to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

